*668In an action to recover damages for personal injuries, etc., the plaintiffs Jorge Ramos and Reyes Margarita Ramos Santana appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 8, 1996, which granted the motion by the defendant Jose Hernandez and the cross motion by the defendants John Proscio and Henry K. Olszewski for summary judgment dismissing the complaint insofar as asserted by them on the ground that the appellants did not sustain serious injuries as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court properly granted the defendants’ respective motion and cross motion for summary judgment because the appellants failed to submit evidence sufficient to raise an issue of fact as to whether they sustained serious injuries within the meaning of Insurance Law § 5102 (d) (see, e.g., Gaddy v Eyler, 79 NY2d 955; Bone v Gottlieb, 240 AD2d 610; Lincoln v Johnson, 225 AD2d 593; Giannakis v Paschilidou, 212 AD2d 502). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.